Citation Nr: 1132847	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-34 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss, currently evaluated as zero percent disabling.

3.  Entitlement to an initial increased evaluation for tinnitus, currently rated noncompensably disabling.   

4.  Entitlement to a restoration of a 10 percent evaluation for tinnitus, including whether the reduction of the 10 percent evaluation was proper for tinnitus.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from May 1969 to November 1970.  The Veteran was awarded the Combat Medical Badge (CMB), among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 2004, May 2008, and September 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the August 2004 rating decision, the RO granted service connection for PTSD with an evaluation of 30 percent, tinnitus with an evaluation of 10 percent, and bilateral hearing loss with a noncompensable (zero percent) evaluation, each effective from November 26, 2003.  In the May 2008 rating decision the RO reduced the 10 percent evaluation for tinnitus to zero percent, effective August 1, 2008.  In the September 2010 rating decision, the RO denied entitlement to a TDIU.  In May 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The issues of entitlement to an initial increased evaluation for PTSD, currently evaluated as 30 percent disabling, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiometric testing has revealed, at worst, level III hearing acuity in the right ear and level II hearing acuity in the left ear.

2.  Effective November 26, 2003, the veteran was in receipt of a 10 percent disability rating, the schedular maximum, for service-connected tinnitus.

3.  The Veteran clearly had recurrent tinnitus prior to entering active duty.

4.  Applying the statutory and regulatory provisions to the evidence of record at the time of the August 2004 rating decision, a 10 percent rating for tinnitus was not warranted, and the assignment of a 10 percent rating for such disability at that time constituted clear and unmistakable error (CUE).  

5.  By an August 2006 rating decision, the RO informed the Veteran that it proposed to reduce the prior 10 percent evaluation for tinnitus to zero percent.  

6.  In a May 2008 rating decision, the RO reduced the disability evaluation for tinnitus from 10 percent to zero percent, effective from August 1, 2008; the evidence of record reflected that the Veteran's tinnitus pre-existed service and was aggravated therein; when the percent of aggravation is deducted from the pre-service disability level the result is a zero percent disability evaluation for tinnitus.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2010). 

2.  There is no legal basis for a disability rating in excess of 10 percent for tinnitus for the period from November 26, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010). 

3.  The criteria for a compensable evaluation for tinnitus for the period from August 1, 2008 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010). 

4.  The reduction of the disability evaluation for tinnitus from 10 percent to zero percent, effective August 1, 2008, was proper.  38 U.S.C.A. § 1155, 5107(b), 5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105(a) & (e), 3.310, 3.322, 3.321, 3.344, 4.87, Diagnostic Code 6260 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran's increased rating claim for bilateral hearing loss arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the issue of entitlement to a restoration, where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2010).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) (2010) (e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See also, 38 U.S.C.A. § 5112(b)(6) (West 2002).  

Here, in an August 2006 letter, the RO notified the Veteran of the proposed reduction in the rating assigned to his service-connected tinnitus.  In the letter, the RO informed the Veteran of the type of evidence he could submit to prevent such a reduction and that he could request a personal hearing.  In a letter dated in September 2006 the Veteran requested a personal hearing on the matter.  A personal hearing was scheduled and according to a November 2006 Report of Contact by the RO, on the day of the hearing the Veteran opted to have a new compensation examination in lieu of the hearing.  Following consideration of the evidence primarily from the examination conducted, the RO, by a May 2008 rating decision, formally reduced the evaluation of the Veteran's service-connected tinnitus from 10 percent to zero percent, effective on August 1, 2008.  The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  The Board finds that the duty to notify and the procedural requirements of 38 C.F.R. § 3.105(e) have been met.  

Additional procedural safeguards, as set forth in 38 C.F.R. § 3.344(a), must be followed where a disability rating has been in place for five years or more.  These provisions pertain to stabilization of disability ratings and are designed to ensure that sustained improvement has been demonstrated before a rating is reduced.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 419-21 (1993).  However, these additional provisions do not apply in this case because the Veteran's 10 percent rating for tinnitus had only been in effect since August 2004, or less than five years of the effective date of the actual reduction.  

As for CUE, the Board finds that notwithstanding the VCAA, no undue prejudice to the appellant is evident by a disposition by the Board herein.  The Court has held that VCAA is not applicable in cases such as this.  In concluding that the VCAA is not applicable with regard to CUE, the Court states that even though the VCAA is a reason to remand "many, many claims, ... it is not an excuse to remand all claims."  While the VCAA is potentially applicable to all pending claims, as held in Holliday v. Principi, 14 Vet.App. 280 (2001), and where applicable prudence dictates that VA and not the Court decide in the first instance what impact the VCAA has upon a claim, where the VCAA can have no application as a matter of law the Court not only may, but must so hold.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

If a finding of CUE results in the reduction or discontinuance of a benefit, the requirements of 38 C.F.R. § 3.500(b)(2) will apply, except as provided in 38 C.F.R. § 3.105(d) and (e).  See 38 C.F.R. § 3.105(a).  The provisions of 38 C.F.R. § 3.105(d) concern the severance of service connection and, therefore, do not apply in this case.  However, the provisions of 38 C.F.R. § 3.105(e) are applicable and have been complied with as noted earlier.  

With regard to the increased rating claim for tinnitus, the law and not the evidence is dispositive.  The Court has held that when the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records and service medical reports have been associated with the claims folder, and all identified and available treatment records have been secured.  Records from the Social Security Administration (SSA) have been associated with the claims folder.  The Veteran was afforded a Board hearing in May 2011.  He has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

In addition, in Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that an increase in the severity of the Veteran's service-connected disability would be helpful in substantiating the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

II.  Entitlement to a restoration of a 10 percent evaluation for tinnitus, including whether the reduction of the 10 percent evaluation was proper for tinnitus.

Disabilities with ratings that have been in place for five years or more have specific procedural safeguards which are covered under § 3.344(a) and (b); this includes a mandate of reviewing the record in full, making sure more recent examinations are full and complete, and providing for more than one examination for specific disabilities like psychoneurotic reactions and ulcers.  38 U.S.C.A. § 3.344(a) and (b).  For disabilities that have been in place less than five years, § 3.344(c) applies.  As § 3.344(c) states, disability ratings which have been in place less than five years are not stabilized and are likely to improve (emphasis added).  "Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating."  Id.  

In Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992), the Court held that in a case where a Veteran's disability rating is reduced, the Board must determine whether the reduction of the Veteran's rating was proper and not phrase the issue in terms of whether the Veteran was entitled to an increased rating.  In Dofflemyer, the Court cited to Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991), where it was specifically stated that the case was a rating reduction case and not an increased rating case.  Also, Dofflemyer and Peyton were cases involving total disability ratings for at least a period of time.  In Peyton, the Board did not state if potentially § 3.344(a) and (b) applied; these regulations may have been applicable, but the Court remanded the case so a determination could be made on that issue.  

In Brown v. Brown, 5 Vet. App. 413, 421 (1993), the Court found that a disability rating had been in effect for more than five years and the Board was required to apply 38 U.S.C.A. § 3.344(a) and (b).  

The Board finds this case is distinguishable from Dofflemyer, Peyton and Brown.  This is not a case involving a total disability rating.  This is also not a case where the rating was in place for over five years.  The Board finds that § 3.344(a) and (b) do not apply here.  

Here, the Veteran disagreed with the initial 10 percent evaluation assigned for tinnitus in an August 2004 rating action.  Upon review, the RO issued an August 2006 letter and decision, which notified the Veteran of a proposed reduction in the evaluation assigned to his service-connected tinnitus.  In the decision, the RO noted that the evaluation of tinnitus is proposed to be decreased to zero percent disabling on the basis of clear and unmistakable error.  It was further noted that "It was clearly erroneous to assign a 10 percent evaluation for this disability."  Thus, on this basis the RO reduced the Veteran's evaluation for tinnitus from 10 percent to zero percent in May 2008.  As a result, Payton, Dofflemyer, and Brown are not on point in this circumstance.  

There are also specific parameters set in place for CUE claims.  CUE claims are typically brought by Veterans, but the RO may initiate a rating to sever or reduce a grant of VA benefits based upon CUE in an underlying decision as well.  To sustain a reduction claim, VA must show that the original increase was granted on the basis of clear and unmistakable error; consequently, these are claims in which the burden of proof is on the government.  38 C.F.R. § 3.105(e) (2010).  In Daniels v. Gober, 10 Vet. App. 474, 480 (1997), the Court held that reviewable evidence in a severance claim (and by analogy, a reduction claim) is not limited to that which was before the RO in making its initial service connection award.  

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In this case, the applicable statutory and regulatory provisions at the time of August 2004 rating decision, which continue to be in effect, were as follows: service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existing at that time.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. § 3.322 (2004).

In aggravation cases a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(a) (2004).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, 7 Vet. App. 439, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Turning to the facts in this case, the RO granted service connection for bilateral tinnitus with a 10 percent disability evaluation effective from November 26, 2003, in a rating action in August 2004.  Service connection was granted for bilateral tinnitus because the evidence showed that the Veteran's bilateral tinnitus existed prior to entering military service but he experienced a permanent worsening of the tinnitus as a result of service.

The RO relied on the August 2004 medical report from a VA audiology examination, wherein it was reported that the Veteran indicated that he experienced minor tinnitus before his enlistment but that his military training and combat experiences significantly worsened both the duration and severity.  The Veteran's service treatment and medical records includes a pre-induction medical statement from a private physician dated in October 1968.  It is written in the letter that the physician saw the Veteran in his office in April 1968 with a history of a hearing loss of one and a half years duration with ringing in the ears for eight months.  It was further noted that the onset of the ringing began with the firing of a pistol seven weeks previously.  The physician explained to the Veteran that he had had an acoustic trauma and recommended that he avoid exposure to loud noise, essentially fire arms.  

Further, during VA examination in August 2004, the Veteran reported that he was aware of the tinnitus approximately 50 percent of the time.  He indicated that there are portions of each day where he is not aware of his tinnitus to any degree.  However, when he is aware of it, it is moderately annoying for him and in terms of duration, he reported a ringing or cricket sounding tinnitus that can last from several seconds to one half hour in length.  The examiner noted in the report that acoustic trauma is the likely etiology of the Veteran's tinnitus and the evidence is clear that the Veteran was aware of tinnitus prior to his military service.  The examiner opined that the Veteran's tinnitus symptoms did increase in severity as a result of his military service.

The RO assigned a 10 percent disability evaluation for bilateral tinnitus which is the maximum schedular rating available for tinnitus under VA's rating criteria.  38 C.F.R. § 4.87, Diagnostic Code 6260, see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). (affirming VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  The RO consider a higher evaluation under 38 C.F.R. § 3.321(b)(1) but found that the evidence did not indicate the regular schedular standards had been rendered impractical.

In an August 2005 letter, the Veteran expressed disagreement with the assigned rating for tinnitus.  In August 2006, the RO proposed to reduce the evaluation for bilateral tinnitus from 10 percent to zero percent.  In its decision, the RO explained that the evaluation of tinnitus was proposed to be decreased on the basis of clear and unmistakable error (38 C.F.R. § 3.105(e)).  The RO essentially highlighted that there was no deduction for aggravation of the pre-existing tinnitus disability made at the time the 10 percent evaluation was assigned for the disability.  It was noted in the decision that the rating schedule provides for a compensable evaluation for tinnitus based merely on its presence and not on the basis of any degree of severity.  Under the criteria set forth in applicable regulation, a pre-existing percentage of 10 percent must be assigned and deducted from the percentage assigned to the disability deemed to have been aggravated by service.  The RO concluded that it was clearly erroneous to assign a 10 percent evaluation for the Veteran's pre-existing tinnitus disability and a proposed reduction was recommended.  

By rating decision dated in May 2008, the RO decreased the 10 percent evaluation for tinnitus to zero percent effective August 1, 2008.  The 10 percent rating had not been in effect for five years or more.  

In November 2006, the Veteran had a VA audiology examination.  At the time the Veteran reported the same history related to tinnitus as he had at the previous VA examination.  He also reported that his pre-existing intermittent tinnitus became constant and louder in both ears following weapons noise exposure while serving as a combat medic with the United States Army in Vietnam.  He reported that the tinnitus in both ears had been constant since being in the military and that it fluctuates in loudness making it more noticeable in quiet listening environments than in environments with background noise.  VA examiner at this examination noted that he held the same opinion as VA audiologist who examined the Veteran in August 2004, that he had a pre-existing tinnitus that was likely aggravated in severity by weapons noise exposure in the combat environment of Vietnam.  The examiner also noted that the Veteran stated that since the military noise exposure his tinnitus changed from intermittent to constant and had become louder.

On VA audiology examination in April 2010 the Veteran again reported that his pre-existing intermittent tinnitus became constant and louder in both ears following weapons noise exposure while serving as a combat medic with the United States Army in Vietnam.  During the examination, the Veteran was asked how the tinnitus affects him and he stated, "Its irritating and an aggravation."

The Board finds that there was CUE in the August 2004 decision which assigned a 10 percent disability evaluation for pre-existing tinnitus that the Veteran claimed and the evidence showed was aggravated during his military service.  In cases involving aggravation by active service, 38 C.F.R. § 3.322 provides that the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service; and it is necessary to deduct from the present evaluation the degree of the disability existing at the time of entrance into active service.  Evidence of record that the Veteran's bilateral tinnitus pre-existed service is undisputed.  In an October 1969 private medical report, it was indicated that the Veteran had ringing in his ears for 8 months following firing of a pistol.  An October 1969 service treatment record reflects that the Veteran had ringing in his ears since firing a pistol prior to service and that this had increased in service.  At VA examinations, the Veteran reported a worsening of his pre-existing tinnitus disability during service from intermittent to constant.  

The rating schedule prescribes that recurrent tinnitus is rated 10 percent disabling based simply on its presence.   The severity of tinnitus (slight, moderate, severe) is not considered.  Since the Veteran's recurrent tinnitus would have been rated at 10 percent (based solely on its presence) prior to service and his post-service tinnitus is also considered 10 percent disabling, the result of a deduction in this case is zero percent.  Thus, the RO erred in its August 2004 rating decision when it failed to deduct the degree of disability associated with the Veteran's tinnitus that existed at the time he entered active service, resulting in clear and unmistakable error in the August 2004 rating decision.  

Based on this analysis the reduction from 10 percent to zero percent for the pre-existing bilateral tinnitus aggravated by military service was proper.  There are no other applicable diagnostic codes in this case for consideration of a compensable evaluation.  See 38 C.F.R. § 4.3; see also Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, there is no indication that the disability presented an exceptional or unusual disability picture to warrant extra-schedular consideration or an extra-schedular rating under 38 C.F.R. § 3.321(b)(1); neither were staged ratings applicable in this instance.  

In sum, the RO properly concluded that the assignment of a 10 percent rating for tinnitus in the August 2004 rating decision constituted CUE, as this rating was the result of failure to apply applicable regulatory provisions (e.g., 38 C.F.R. § 3.322) to the evidence of record at that time.  See 38 C.F.R. § 3.105(a); Russell v. Principi, 3 Vet. App. 310 (1992).  Further, all applicable procedural safeguards to implement a rating reduction due to CUE were followed.  See 38 C.F.R. § 3.105(a) & (e).  Accordingly, the Board finds that the rating reduction for tinnitus from 10 percent to zero percent, effective August 1, 2008, was proper and the appeal must be denied.  

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with the Veteran's claims on appeal, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time with consideration given to the propriety of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of hearing loss both during and after service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal. 
Bilateral Hearing Loss

The Veteran filed a claim for service connection for bilateral hearing loss in November 2003.  By rating decision dated in August 2004 the RO granted service connection for bilateral hearing loss with an evaluation of zero percent, effective November 26, 2003.  The Veteran asserts that a compensable rating for his bilateral hearing loss is warranted.

Under the applicable criteria, evaluations for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2010).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include a special provision for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.  In this case, the record does not reveal puretone thresholds meeting the definition of exceptional hearing impairment under 38 C.F.R. § 4.86 at any time.

The Veteran had a VA audiology examination in August 2004.  The audiologist who conducted the examination noted review of the claims folder and of the medical records.  During the examination the Veteran reported that he had bilateral hearing loss since military service in 1969-1970.  He described several different situations where he had the greatest difficulty hearing, such as when speakers are turned away from him, telephone conversations, television programs, and noisy listening environments.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
20
75
80
48.75
LEFT
15
20
75
75
46.25

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 86 percent in the left ear.  Diagnostic and clinical tests revealed normal middle ear status in each ear, evidenced by insignificant air/bone gaps, normal tympanograms, and grossly normal otoscopic findings.  The diagnoses were pure tone audiometry in the right ear showed normal hearing sensitivity at 500, 1000 and 2000 hertz steeply sloping to a severe sensorineural hearing loss at 3000 and 4000 hertz.  The left ear showed normal hearing sensitivity at 500, 1000, and 2000 hertz steeply sloping to a severe sensorineural hearing loss at 3000 and 4000 hertz.  

Examination by a private clinical audiologist in February 2005 reveals the Veteran had severe high frequency sensory hearing loss bilaterally and type "A" tympanograms suggesting normal middle ear function.  Speech audiometry revealed discrimination of 80 percent in the right ear and 84 percent in the left ear.  

In August 2006 the Veteran was seen for an audiological assessment at VA Medical Center (VAMC).  It was noted that he was previously seen in 2004 for compensation and pension audiology testing and was present on that day for current audiological assessment and evaluation for amplification.  Pure tone thresholds, in decibels, revealed the following:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
20
75
85
50
LEFT
15
20
70
75
45

Speech audiometry revealed speech recognition ability 92 percent in the right ear and of 92 percent in the left ear.

A VA audiology examination was conducted in November 2006.  The audiologist indicated a review of the claims folder and other pertinent medical records.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
20
80
85
50
LEFT
10
20
70
80
45

Speech audiometry revealed speech recognition ability 94 percent in the right ear and of 88 percent in the left ear.  Sensorineural hearing loss in both ears was assessed.

A VA audiology examination was conducted in April 2010.  The audiologist indicated a review of the claims folder and other pertinent medical records.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
20
75
85
50
LEFT
15
20
70
80
46.25

Speech audiometry revealed speech recognition ability 98 percent in the right ear and of 88 percent in the left ear.  Sensorineural hearing loss in both ears was assessed.  Audiologic test results showed sensorineural hearing loss of the right ear and left ear, normal to severe.  The diagnoses were normal right ear hearing through the mid frequencies sloping to a severe high frequency sensorineural hearing loss.  Maximum speech recognition was excellent (98 percent) in the right ear.  The normal tympanometric and otoscopic findings indicated normal right middle ear function.  The left ear showed normal hearing through the mid frequencies sloping to a severe high frequency sensorineural hearing loss.  Maximum speech recognition was good (88 percent) in the left ear.  The normal tympanometric and otoscopic findings indicated normal left middle ear function.

Here, the evidence does not warrant a compensable rating for bilateral hearing loss disability at any time.  Applying the standard method for evaluating hearing loss to the results of the August 2004 VA audiometric evaluation, the Veteran has Level III hearing acuity in the right ear, and Level II hearing acuity in the left ear, based on application of the reported findings to Tables VI and VII.  These findings warrant a zero percent (noncompensable) evaluation under 38 C.F.R. § 4.85, DC 6100. 

Applying the standard method for evaluating hearing loss to the results of the August 2006 VA audiometric evaluation, the Veteran has Level I hearing acuity in the right ear, and the left ear, based on application of the reported findings to Tables VI and VII.  These findings warrant a zero percent (noncompensable) evaluation under 38 C.F.R. Id. 

Applying the standard method for evaluating hearing loss to the results of the November 2006 VA audiometric evaluation, the Veteran has Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear, based on application of the reported findings to Tables VI and VII.  These findings warrant a zero percent (noncompensable) evaluation under Id. 

Applying the standard method for evaluating hearing loss to the results of the most recent VA audiometric evaluation in April 2010, the Veteran has Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear, based on application of the reported findings to Tables VI and VII.  These findings warrant a zero percent (noncompensable) evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

As noted above, the Veteran did not exhibit an exceptional pattern of hearing loss and the provisions of 38 C.F.R. § 4.86 are not applicable.  

The Board has considered the Veteran's statements as to the difficulties he experiences as a result of his bilateral hearing loss disability.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran indicated at his Board hearing in May 2011 that his hearing is worse since his last VA examination in April 2010; and he and his representative have suggested that a new examination for hearing loss be conducted to once again assess his hearing loss.  The Board finds that the April 2010 VA audiology examination is adequate for rating purposes since the Veteran's last VA audiology examination was a little over one year ago and the Board sees no convincing evidence that hearing loss has increased in severity or that available findings do not accurately reflect his hearing ability.  Multiple audiologic evaluations have been done since 2004 and there has not been a significant change in his hearing deficiency.  There is no reasonable likelihood that further testing would reveal a material change in his auditory impairment.  Consideration has been given to the effect it has on his social and industrial capacity, but the evidence does not reflect impairment that is at all unusual or exceptionally disruptive.  At the 2010 VA examination, it was reported that he was not currently working due to other physical disability.  While he had to wear ear protection at his previous job, this was not unique to him and was due to the noise level there 

Tinnitus

Under  Diagnostic Code 6260 recurrent tinnitus is assigned a 10 percent rating.  Note (2), sets out:  [a]ssign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).

VA's Office of General Counsel, in a precedential opinion, ruled that 38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect prior to June 10, 1999, and as amended as of that date, authorized a single 10 percent disability rating for tinnitus, regardless of whether tinnitus is perceived as unilateral, bilateral, or in the head.  The opinion further indicated that separate ratings for tinnitus for each ear may not be assigned under Diagnostic Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-2003 (May 22, 2003).  Precedential opinions of VA's General Counsel are binding on the Board.   See 38 U.S.C.A. § 7104(c) (West 2002).

A 10 percent rating is the highest rating available for tinnitus, and in this case there is no other applicable code that would afford a higher rating.  As such, a disability rating for tinnitus in excess of 10 percent under DC 6260 cannot be granted regardless of whether it affects one ear or both ears.  The 10 percent rating was in effect from November 26. 2003, but was reduced to 0 percent effective from August 1, 2008.  Since recurrent tinnitus existed prior to service, the degree of disability at service entry (10 percent) is deducted from the current evaluation (10 percent) resulting in a noncompensable evaluation from August 1, 2008. 

Finally, the evidence does not suggest nor does the veteran contend that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code, and to the extent that an evaluation for tinnitus may be combined with other pathology, the veteran is already service-connected for a hearing loss disability.  See Diagnostic Code 6260, Note (1).

In sum, since the Veteran had pre-existing recurrent tinnitus that is considered 10 percent disabling under VA's Rating Schedule and this is deducted from the 10 percent rating contemplated by current disability, there is no basis for a higher rating at any time during the appeal period.  Given that there is no higher evaluation allowable for tinnitus under applicable VA regulations, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with a bilateral hearing loss disability is severe.

The Board finds the exhibited symptomatology of the Veteran's service-connected bilateral hearing loss disability and tinnitus are fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  In fact, it was noted in the April 2010 VA examination report that the Veteran had been unemployed since 2006 and receives Social Security Administration benefits mainly due to other physical disability, and the hearing loss and tinnitus are not implicated.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  The weight of the evidence is against the award of a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss disability.  The claim is denied.


ORDER

An increased compensable evaluation for bilateral hearing loss is denied. 

An increased evaluation for tinnitus is denied.

Restoration of a 10 percent evaluation for tinnitus is denied.  


REMAND

The Veteran seeks an initial evaluation in excess of 30 percent for PTSD.  During his Board hearing in May 2011 the Veteran indicated that he has received treatment since September 2010 from VAMC in Chillicothe and Marietta, as well as from the Vet Center in Hardinsburg.  While it was indicated at the hearing that the records from VAMC would be requested that day, those records have not been associated with the claims folder and there is no indication that the records were requested.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, the records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Also during the hearing it was decided that the record would be held open for thirty days so that the Veteran could obtain his medical records from the Vet Center and submit them for inclusion in his claims folder.  To date those records have not been received from the Veteran.  VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also, Id.  Therefore, the RO should request all medical records from the Vet Center in Hardinsburg pertaining to the Veteran's PTSD that are dated from September 2010 to the present.

Additionally, as noted above, the September 2010 rating decision denied entitlement to a TDIU.  In April 2011 the Veteran submitted a Statement in Support of Claim wherein he expressed disagreement with September 2010 determination.  The RO has not issued an SOC addressing this issue.  As an SOC has not been issued addressing this issue, the Board is remanding the issue for such action.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VAMC in Chillicothe/Marietta, regarding his treatment for a psychiatric disorder, for the period from September 2010 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain the records should be placed in the claims folder.

2.  The RO/AMC, with any necessary cooperation from the Veteran, should obtain any treatment records not currently on file from the Vet Center in Hardinsburg regarding his treatment for a psychiatric disorder, for the period from September 2010 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain the records should be placed in the claims folder.
3.  The RO should issue an SOC as to the issue of entitlement to a TDIU.  The Veteran should be advised that this matter will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If there is a timely substantive appeal after the issuance of the SOC, this matter should be returned to the Board for appellate consideration.  See Id.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

4.  After the above development with respect to the increased rating claim for PTSD is completed, and any other development as may be indicated, the claim currently on appeal must be readjudicated.  If the claim remains denied, a supplemental SOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


